DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/22/2019.
Claims 1-20 are presented for examination.

Priority
ADS dated 11/22/2019 claims domestic benefit to PCT application PCT/US2018/068166 dated 12/31/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019 and 08/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “controllers 143” in FIG.1, “communication links 242” in FIG. 1, “wellbore monitoring system 110” in FIG. 4, “A processor or central processing unit (CPU) 501” in FIG.2, “hard drive 507” in FIG. 2, “wellbore analysis system 400” in FIG. 3, and “subterranean region 104” in FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi_1993 (CA 2120585 A1) in view of Chuprakov_2011 (US 10605060 B2).

Claim 1. Ravi_1993 teaches “A method for removal of accreted materials in a wellbore comprising:” (Par 0001: “The present invention relates to methods and apparatus for measuring the shear stress required to remove drilling - fluid deposits from the walls of well bores…”), “flowing a wellbore servicing fluid through a fluid flow path of a wellbore;” (Par 0001: “The circulation of the drilling fluid is accomplished by pumping the drilling fluid downwardly through the drill pipe, through ports in the drill bit and then upwardly in the annulus between the drill pipe and the walls of the well bore.”), “determining a required shear stress to remove the accreted materials from a depth in the wellbore;” (Abstract: “the drilling fluid is circulated through the permeable section at progressively increasing determining an actual shear stress exerted by the wellbore servicing fluid on the walls of the divided annular segment;” (Par 0038: “As the erosion took place, the area available for flow increased and as a consequence, the pressure drop lowered and the shear stress at the wall decreased.”), “and comparing the actual shear stress to the required shear stress;” (Par 0028: “The measured pressure drops of the water were then compared with calculated pressure drops based on the equation…” Par 0009 establishes that pressure drop is directly related to shear stress and is used to calculate shear stress (“The stabilized pressure drop below which no appreciable erosion of the drilling fluid deposits in the permeable section took place is next determined, and the shear stress corresponding to such pressure drop is calculated.”)), and “altering a displacement operation based, at least in part, on the comparison to remove a remaining portion of the accreted materials from the wellbore.” (Par 0022: “If the shear stress required cannot be reached by circulating only drilling fluid and a conventional spacer, one or more special liquid spacers can be pumped through the well bore which have viscosity and/or other properties whereby the shear stress required to remove the drilling fluid deposits is exerted on the well bore thereby.”).

Ravi_1993 does not explicitly teach “determining one or more three dimensional flow profiles for the wellbore servicing fluid;”. Chuprakov_2011, however, does teach this claim element (Par 0115: “a stimulation operation may be performed by constructing a three- dimensional model of a subterranean formation…” Under its broadest reasonable interpretation, a flow profile is considered a part of a fluid model because a flow profile is 

Ravi_1993 does not explicitly teach “dividing the one or more three dimensional flow profiles into a plurality of divided annular segments;” or “and for each of the plurality of divided annular segments”. Chuprakov_2011 however, does teach these claim elements (Par 0115: “a stimulation operation may be performed by constructing a three- dimensional model of a subterranean formation and performing a semi-automated method involving dividing the subterranean formation into a plurality of discrete intervals…”).
 
Ravi_1993 and Chuprakov_2011 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Ravi_1993 and Chuprakov_2011. The rationale for doing so would be that Ravi_1993 teaches a method of removing accreted materials from the walls of a wellbore including flowing drilling through a wellbore, determination and comparison of both required and actual shear stresses, and the altering of a displacement operation based on that comparison. Chuprakov_2011 teaches the determination of at least one three-dimensional flow model and the division of at least one of the flow profiles into annular segments. Therefore, it would have been obvious to combine the teachings of Ravi_1993 with the teachings of Chuprakov_2011 for the benefit of the ability to study specific sections of a flow profile if needed when making shear stress determinations/comparisons instead of having to analyze the profile as a whole. 

Claim 2. Ravi_1993 in view of Chuprakov_2011 teaches the limitations of claim 1. Ravi_1993 also teaches “wherein the accreted materials comprise one or more gelled fluids.” (Par 0003: “During this shutdown period, significant quantities of filter cake and partially dehydrated gelled drilling fluid are often deposited on the walls of the well bore…” ).

Claim 4. Ravi_1993 in view of Chuprakov_2011 teaches the limitations of claim 1. Ravi_1993 also teaches “wherein altering the displacement operation is based, at least in part, on the amount of accreted materials removed over a plurality of intervals of time in the displacement operation.” (Par 0009: “The drilling fluid is then circulated through the permeable section at progressively increasing flow rates, and each of the flow rates is maintained for a time period whereby the pressure drop of the drilling fluid through the permeable section stabilizes while measuring the flow rate, the pressure drop, the viscosity, the temperature and the density of the drilling fluid. The stabilized pressure drop below which no appreciable erosion of the drilling fluid deposits in the permeable section took place is next determined, and the shear stress corresponding to such pressure drop is calculated. The calculated shear stress is the minimum shear stress required at the walls of the well bore to erode and remove drilling fluid deposits therefrom.” A plurality of intervals of time is used because there are multiple flow rates used and each one is maintained for a time period. Par 0009: “The minimum shear stress can then be used to design an efficient deposit removal procedure…” Designing a deposit removal plan based on the minimum shear stress required to remove deposits from the walls of the wellbore is an alteration of the displacement operation based in part on the amount of accreted materials removed because the shear stress required to remove the accreted materials is related to the amount of material to be removed.).

Claim 3 is rejected under U.S.C. 103 as being unpatentable over Ravi_1993 (CA 2120585 A1) in view of Chuprakov_2011 (US 10605060 B2) in further view of Ermila_2012 (Ermila, M. A. (2012). Magneto-rheological cementing tool for improving hydraulic isolation in unconventional wells (Order No. 10797392)). 

Claim 3. Ravi_1993 in view of Chuprakov_2011 teaches the limitations of claim 1. Ravi_1993 in view of Chuprakov_2011 does not teach “wherein determining the required shear stress comprises determining a downhole static time gel strength at the depth in the wellbore.” Ermila_2012, however, does teach this claim limitation (Section 4.3.1 “This gelled mud is characterized by gel strength, which represents the minimum shear-stress value and subsequent pressure necessary to induce flow.”).

Ravi_1993, Chuprakov_2011, and Ermila_2012 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Ravi_1993, Chuprakov_2011, and Ermila_2012. The rationale for doing so would be that Ravi_1993 teaches a method of removing accreted materials from the walls of a wellbore including flowing drilling through a wellbore, determination and comparison of both required and actual shear stresses, and the altering of a displacement operation based on that comparison. Chuprakov_2011 teaches the determination of at least one three-dimensional flow model and the division of at least one of the flow profiles into annular segments. Ermila_2012 teaches the determination of the minimum shear stress value which is represented by gel strength. Therefore it would be obvious to combine the teachings of Ravi_1993, Chuprakov_2011, and Ermila_2012 for the benefit of accurately determining the minimum required shear stress to remove accreted materials from the wellbore, along with 

Claims 5 and 6 are rejected under U.S.C. 103 as being unpatentable over Ravi_1993 (CA 2120585 A1) in view of Chuprakov_2011 (US 10605060 B2) in further view of Stark_2018 (WO 2019199312 A1).

Claim 5. Ravi_1993 in view of Chuprakov_2011 teaches the limitations of claim 1. Ravi_1993 in view of Chuprakov_2011 does not teach “wherein the required shear stress is determined at a plurality of depths in the wellbore.” Stark_2018, however, teaches this claim limitation (Par 0017: “A determination of the fluid type and/or fluid contacts in a reservoir compartment begins with taking pressure measurements in the formation over a plurality of depths to define a data set of data points such as pressure-depth data points.”).

Ravi_1993, Chuprakov_2011, and Stark_2018 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Ravi_1993, Chuprakov_2011, and Stark_2018. The rationale for doing so would be that Ravi_1993 teaches a method of removing accreted materials from the walls of a wellbore including flowing drilling through a wellbore, determination and comparison of both required and actual shear stresses, and the altering of a displacement operation based on that comparison. Chuprakov_2011 teaches the determination of at least one three-dimensional flow model and the division of at least one of the flow profiles into annular segments. Stark_2018 teaches taking data measurements at a plurality of depths in a wellbore. Therefore it would be obvious to combine the teachings of Ravi_1993, Chuprakov_2011, Stark_2018 for the benefit of determining the required shear stress to remove accreted materials at multiple depths in the wellbore.

Claim 6. Ravi_1993 in view of Chuprakov_2011 in further view Stark_2018 teaches the limitations of claim 5. Stark_2018 also teaches “wherein the actual shear stress is compared to the required shear stress at the plurality of depths in the wellbore.” (Par 0017: “A determination of the fluid type and/or fluid contacts in a reservoir compartment begins with taking pressure measurements in the formation over a plurality of depths to define a data set of data points such as pressure-depth data points.”).

Claim 7 is rejected under U.S.C. 103 as being unpatentable over Ravi_1993 (CA 2120585 A1) in view of Chuprakov_2011 (US 10605060 B2) in further view of Ravi_1992 (US 5339899 A).

Claim 7. Ravi_1993 in view of Chuprakov_2011 teaches the limitations of claim 1. Ravi_1993 in view of Chuprakov_2011 does not explicitly teach “wherein the displacement operation is altered based, at least in part, on a parameter for the cleaning efficiency of the displacement operation.” Ravi_1992, however, does teach this claim limitation (Description of Preferred Embodiments: “if the drilling fluid is circulating at a flow rate which is at or near the maximum flow rate that can be pumped but does not result in the removal of the required major portions of the partially dehydrated drilling fluid and filter cake from the walls of the well bore, then additional steps must be taken to increase the shear stress exerted on the deposits beyond that exerted by the flowing drilling fluid alone.” Making the determination as to whether the required portions of drilling fluid/filter cake have been removed is a measure of the cleaning efficiency of the displacement operation.).

Ravi_1993, Chuprakov_2011, and Ravi_1992 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Ravi_1993, Chuprakov_2011, and Ravi_1992. The rationale for doing so would be that Ravi_1993 teaches a method of removing accreted materials from the walls of a wellbore including flowing drilling through a wellbore, determination and comparison of both required and actual shear stresses, and the altering of a displacement operation based on that comparison. Chuprakov_2011 teaches the determination of at least one three-dimensional flow model and the division of at least one of the flow profiles into annular segments. Ravi_1992 teaches modifying a displacement operation based on the cleaning efficiency of the operation. Therefore it would be obvious to combine the teachings of Ravi_1993, Chuprakov_2011, and Ravi_1992 for the benefit of a more effective displacement operation that takes cleaning efficiency into account to ensure accreted materials are removed as efficiently as possible.

Claims 8, 9, 11, 15, 16, and 18 are rejected under U.S.C. 103 as being unpatentable over Ravi_1993 (CA 2120585 A1) in view of Chuprakov_2011 (US 10605060 B2) in further view of Dankers_2018 (WO 2019195923 A1).

Claim 8. The limitations of claim 8 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. However, Ravi_1993 in view of Chuprakov_2011 does not explicitly teach “A non-transitory computer-readable medium storing one or more instructions that, when executed by a processor, cause the processor to:”. Dankers_2018, however, does teach this claim element (Summary of the Disclosure: “there is provided a computer-readable medium having stored thereon computer program 

Ravi_1993,  Chuprakov_2011, and Dankers_2018 are analogous art because they are from the same field of endeavor in wellbore drilling. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to combine Ravi_1993,  Chuprakov_2011, and Dankers_2018. The rationale for doing so would be that Ravi_1993 teaches a method of removing accreted materials from the walls of a wellbore including flowing drilling through a wellbore, determination and comparison of both required and actual shear stresses, and the altering of a displacement operation based on that comparison. Chuprakov_2011 teaches the determination of at least one three-dimensional flow model and the division of at least one of the flow profiles into annular segments. Dankers_2018 teaches the use of a computer-readable medium and a processor to execute instructions. Therefore it would have been obvious to combine the teachings of Ravi_1993,  Chuprakov_2011, and Dankers_2018 for the benefit of using a computer to execute a wellbore cleaning method to increase efficiency.

Claim 9. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 teaches the limitations of claim 8. The further limitations of claim 9 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 11. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 teaches the limitations of claim 8. The further limitations of claim 11 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 15. The limitations of claim 15 are substantially the same as those of claim 8 and are rejected due to the same reasons as outlined above for claim 8. However, Ravi_1993 in view of Chuprakov_2011 does not explicitly teach “An information handling system comprising: a memory; a processor coupled to the memory, wherein the memory comprises one or more instructions executable by the processor to:”. Dankers_2018, however, does teach this claim element (Summary of the Disclosure: “there is provided a computer-readable medium having stored thereon computer program code configured when executed by one or more processors to cause the one or more processors to perform a method”; Description of Embodiments: “Additional examples of non-transitory computer-readable media comprise a portable computer diskette, a hard disk, RAM, ROM, an erasable programmable read-only memory (EPROM or flash memory), a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination thereof. As used herein, a non-transitory computer- readable medium may comprise any tangible medium that can contain, store, or have encoded thereon a program for use by or in connection with an instruction execution system, apparatus, or device.”).

Claim 16. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 teaches the limitations of claim 15. The further limitations of claim 16 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 18. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 teaches the limitations of claim 15. The further limitations of claim 18 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claims 10 and 17 are rejected under U.S.C. 103 as being unpatentable over Ravi_1993 (CA 2120585 A1) in view of Chuprakov_2011 (US 10605060 B2) in further view of Dankers_2018 (WO 2019195923 A1) in further view of Ermila_2012 (Ermila, M. A. (2012). Magneto-rheological cementing tool for improving hydraulic isolation in unconventional wells (Order No. 10797392)).

Claim 10. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 teaches teach the limitations of claim 8. The further limitations of claim 10 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 17. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 teaches the limitations of claim 15. The further limitations of claim 17 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.


Claims 12 and 20 are rejected under U.S.C. 103 as being unpatentable over Ravi_1993 (CA 2120585 A1) in view of Chuprakov_2011 (US 10605060 B2) in further view of Dankers_2018 (WO 2019195923 A1) in further view of Ravi_1992 (US 5339899 A).

Claim 12. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 teaches  the limitations of claim 8. The further limitations of claim 12 are substantially the same as those of claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 20. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 teaches the limitations of claim 15. The further limitations of claim 20 are substantially the same as those of claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claims 13, 14 and 19 are rejected under U.S.C. 103 as being unpatentable over Ravi_1993 (CA 2120585 A1) in view of Chuprakov_2011 (US 10605060 B2) in further view of Dankers_2018 (WO 2019195923 A1) in further view of Stark_2018 (WO 2019199312 A1).

Claim 13. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 teaches teach the limitations of claim 8. The further limitations of claim 13 are substantially the same as those of claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 14. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 in further view of Stark_2018 teach the limitations of claim 13. The further limitations of claim 14 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 19. Ravi_1993 in view of Chuprakov_2011 in further view of Dankers_2018 teaches the limitations of claim 15. The further limitations of claim 19 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-2755. The examiner can normally be reached 07:30 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148